                                      1   RORY C. QUINTANA (SBN: 258747)
                                          rory@qhplaw.com
                                      2   QUINTANA HANAFI, LLP
                                          870 Market St., Ste. 819
                                      3   San Francisco, CA 94102
                                          Telephone: (415) 504-3121
                                      4   Fax: (415) 233-8770
                                      5   Attorneys for Plaintiff
                                          HEIDI FARRARA
                                      6
                                          TALIA L. DELANOY (SBN: 239973)
                                      7   tdelanoy@grsm.com
                                          ANNETTE L. ROSE (SBN: 311274)
                                      8   arose@grsm.com
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      9   3 Park Center Drive, Ste. 200
                                          Sacramento, CA 95825
                                     10   Telephone: (916) 830-6531
                                          Facsimile: (916) 920-4402
                                     11
Gordon Rees Scully Mansukhani, LLP




                                          Attorneys for Defendant
                                          DAY MANAGEMENT CORPORATION dba DAY WIRELESS SYSTEMS
   3 Park Center Drive, Suite 200




                                     12
       Sacramento, CA 95825




                                     13

                                     14                             UNITED STATES DISTRICT COURT
                                     15                             EASTERN DISTRICT OF CALIFORNIA
                                     16

                                     17   HEIDI FARRARA, an individual,                           )   CASE NO. 2:20-cv-01157-TLN-
                                                                                                  )   DMC
                                     18                                 Plaintiff,                )
                                                                                                  )   ORDER GRANTING JOINT
                                     19          vs.                                              )   REQUEST TO MODIFY
                                                                                                  )   SCHEDULING ORDER
                                     20   DAY WIRELESS SYSTEMS an Oregon
                                          corporation, inclusive,                                 )   Complaint filed June 9, 2020
                                     21                                                           )
                                                                        Defendants.               )
                                     22                                                           )
                                     23

                                     24          On June 23, 2021, the Plaintiff Heidi Farrara and Defendant Day Management
                                     25   Corporation (collectively “the Parties”) filed a Joint Request to Modify the Scheduling
                                     26   Order requesting modification of the operative Scheduling Order (Dkt. 18) issued on
                                     27   March 10, 2021, by U.S. District Court Judge Troy L. Nunley. The Parties presented the
                                     28   following good cause in support of their request to modify the scheduling order:
                                                                                           -1-
                                                          Order Granting Joint Request to Modify Scheduling Order (FRCP Rule 16)
                                                                                 2:20-cv-01157-TLN-DMC
                                      1          1.     On or about June 9, 2020, the Initial Pretrial Scheduling Order became
                                      2   order of the Court by Judge Troy Nunley [Dkt. 3].
                                      3          2.     On or about October 1, 2020, the Court issued a Minute Order advising the
                                      4   Parties to submit any request to modify the Court’s Initial Pretrial Scheduling Order
                                      5   through a Joint Stipulation with specific deadlines [Dkt. 12].
                                      6          3.     In late 2020 and early 2021, the Parties moved forward with written and
                                      7   oral discovery. However, the Parties’ ability to complete necessary discovery was
                                      8   significantly hampered and delayed by the COVID-19 pandemic. Accordingly, on or
                                      9   about March 10, 2021, the Parties jointly requested that this Court modify the scheduling
                                     10   order to allow additional time for discovery and trial preparation. The Court granted the
                                     11   Parties request and adopted the operative scheduling order. [Dkt. 18].
Gordon Rees Scully Mansukhani, LLP




                                                 4.     From March 2021 to the present, the Parties have continued to diligently
   3 Park Center Drive, Suite 200




                                     12
       Sacramento, CA 95825




                                     13   pursue their respective discovery efforts. Plaintiff has continued to pursue oral discovery,
                                     14   including percipient witness depositions. Defendant has also produced additional
                                     15   documents pursuant to its initial disclosures. The Parties agree that each has further
                                     16   necessary non-expert discovery to complete before the pending discovery cut-off date;
                                     17          5.     The Parties further agree that they are engaging in early resolution
                                     18   discussions and appropriate mediators are limited in light of heightened demand. The
                                     19   Parties do not believe they will be able to schedule mediation, if any, until late January
                                     20   2022 or February 2022 based on current mediator availability;
                                     21          6.     In light of the foregoing, the Parties jointly agree and hereby do stipulate
                                     22   that additional time is necessary to complete non-expert discovery, continue resolution
                                     23   discussions, and prepare this matter for trial. Accordingly, finding good cause based on
                                     24   the Parties’ stipulation, the Court modifies the current scheduling order as follows:
                                     25   ///
                                     26   ///
                                     27   ///
                                     28   ///
                                                                                           -2-
                                                          Order Granting Joint Request to Modify Scheduling Order (FRCP Rule 16)
                                                                                 2:20-cv-01157-TLN-DMC
                                      1
                                                      Matter                       Current Date                      Continued Date
                                      2    Non-Expert Discovery             July 6, 2021                        October 4, 2021
                                           Cutoff
                                      3    Expert Witness Disclosure        September 2, 2021                   December 1, 2021
                                           Rebuttal Expert Witness          November 3, 2021                    February 1, 2022
                                      4    Disclosure
                                           Supplemental Disclosures         December 3, 2021                    March 3, 2022
                                      5    and responses (including
                                           expert supplemental
                                      6    materials)
                                           Dispositive Motion               February 1, 2022                    May 2, 2022
                                      7    Deadline
                                      8            7.   The Parties agree that additional time is needed to complete non-expert and
                                      9   expert discovery and engage in resolution discussions. The Parties agree that the
                                     10   requested continue is in the best interest of all Parties, and will not unduly prejudice any
                                     11   Party.
Gordon Rees Scully Mansukhani, LLP
   3 Park Center Drive, Suite 200




                                     12   IT IS SO ORDERED.
       Sacramento, CA 95825




                                     13   Dated: June 23, 2021
                                     14
                                                                                                      Troy L. Nunley
                                     15                                                               United States District Judge

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                           -3-
                                                          Order Granting Joint Request to Modify Scheduling Order (FRCP Rule 16)
                                                                                 2:20-cv-01157-TLN-DMC
